Citation Nr: 0402507	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-07 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether the character of the veteran's discharge is a bar to 
VA compensation benefits.


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel












INTRODUCTION

The appellant is a veteran who served on active duty from 
October 2000 to November 2001.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a April 2002 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  

The Board notes that the appellant was scheduled for personal 
hearings in June and August 2003 before a hearing officer at 
the RO, and was given notice of the date and time for each 
hearing.  He failed to appear for either hearing.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  

Here, there is no indication that the appellant received 
notification of the VCAA and implementing regulations.  In a 
decision issued May 1, 2003, the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice.  See Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, the Board may 
not provide the appellant VCAA notice on its own.  Under the 
U.S. Court of Appeals for Veterans Claims and Federal Circuit 
cases cited above, the Board has no recourse but to remand 
the case for correction of notice deficiencies.  


Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO must review the claims file 
and ensure that all VCAA notice 
requirements are satisfied in accordance 
with the decisions of the U.S. Court of 
Appeals for Veterans Claims in 
Quartuccio, supra, and of the Federal 
Circuit in DAV and PVA, supra, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The appellant should be specifically 
notified of what he needs to substantiate 
his claim, of what the evidence shows, 
and of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  


2.  The RO should then review the claim 
on appeal.  If it remains denied, the RO 
should provide the appellant an 
appropriate supplemental statement of the 
case and give him the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




